Citation Nr: 1811873	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-22 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of right ankle fracture with arthritis and edema of the right foot.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was scheduled to appear at the Winston-Salem RO to have a videoconference hearing in June 2017 with a Veterans Law Judge.  He failed to appear for said hearing, and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts entitlement to service connection for residuals of a right ankle fracture, which he contends was incurred during his military service.  For the reasons set forth below, the Board finds that this matter must be remanded for further evidentiary development.

A review of the Veteran's VA treatment records shows a past medical history including a VA diagnosis of degenerative joint disease (DJD) of the right ankle/foot in October 2004.  However, only VA treatment records dating from March 2011 have been associated with the Veteran's VA claims file.  As such, upon remand, the AOJ should take appropriate steps to obtain any outstanding VA treatment records prior to March 2011.

Additionally, the Board notes the Veteran's contentions that he injured his right ankle/foot during his military service and has experienced continuing right ankle/foot symptoms from that time.  See the Veteran's VA Form 9 dated April 2014.  Unfortunately, the Veteran's service treatment records (STRs) have been determined to be unavailable for review.  See the Formal Finding of Unavailability dated September 2012.  To this end, the United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

VA treatment records document the Veteran's report of right ankle pain due to a very old fracture.  See the VA treatment records dated April 2012.  The Veteran reported that his right ankle was put in a cast for six weeks during his military service.  Id.  He described right foot and ankle pain with edema of the right foot.  He stated that "it feels like he is walking on a golf ball."  Id.  Diagnoses of metatarsalgia, pes planus, bunions, and mild DJD of the first metatarsophalangeal joint of the right foot have been confirmed.  Id.

The Veteran has not been afforded a VA examination as to the current claim.  As such, the Board finds that this matter must be remanded so he may be afforded a VA examination to determine whether he suffers from a disability of the right ankle and/or right foot that is due to his military service.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2017) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran, including any VA treatment records dated prior to March 2011, as described above.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any current right ankle and right foot disabilities.  Access to the Veteran's claims file should be made available to the examiner for review in connection with the examination.

The examiner should identify all disabilities of the Veteran's right ankle and right foot.  The examiner should then provide an opinion as to whether it is at least as likely as not that any current right ankle and/or right foot disability was incurred in the Veteran's active duty service.

In addressing the above, the examiner must consider and discuss all pertinent medical, periodical, and other objective in- and post-service evidence, and all lay assertions.

In this regard, the examiner should note that the absence of evidence of treatment for a right ankle/foot disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the Veteran's assertions in any regard are discounted, the examiner should clearly so state and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3. Thereafter, readjudicate the claim on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

